USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 97-1128                                DENISE COUTIN, ET AL.,                               Plaintiffs, Appellants,                                          v.                          YOUNG & RUBICAM PUERTO RICO, INC.,                                 Defendant, Appellee.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                   [Hon. Salvador E. Casellas, U.S. District Judge]                                               ___________________                              _________________________                                        Before                                Selya, Circuit Judge,                                       _____________                            Gibson,* Senior Circuit Judge,                                     ____________________                              and Lynch, Circuit Judge.                                         _____________                              _________________________               Jorge Miguel Suro Ballester for appellants.               ___________________________               Etienne Totti  Del Valle, with  whom Totti &  Rodriguez Diaz               ________________________             _______________________          was on brief, for appellee.                              _________________________                                  September 8, 1997                              _________________________          _______________          *Hon.   John  R.  Gibson,  of  the  Eighth  Circuit,  sitting  by          designation.                    SELYA,  Circuit  Judge.     Plaintiff-appellant  Denise                    SELYA,  Circuit  Judge.                            ______________          Coutin,1  flush   with  victory   after  winning   an  employment          discrimination suit, encountered disappointment when the district          court awarded her only a fraction of the attorneys' fees to which          she believed  herself entitled  under the Fees  Act, 42  U.S.C.            1988  (1994).    Coutin  appeals.   Because  the  district  court          employed   a  flawed  methodology  and  relied  on  impermissible          criteria, we vacate its order and remand for further proceedings.          I.  BACKGROUND          I.  BACKGROUND                    On December  30, 1993,  the appellant  sued her  former          employer, defendant-appellee Young & Rubicam of Puerto Rico, Inc.          (Y&R), an advertising agency, for over $1,500,000 in compensatory          and punitive  damages.   Her complaint  advanced one  substantive          federal  claim:   that Y&R had  violated Title  VII of  the Civil          Rights  Act of  1964,  42  U.S.C.     2000e  to 2000e-17  (1994),          including  the Pregnancy Discrimination Act, 42 U.S.C.   2000e(k)          (1994), by (1) assigning Coutin  (who was then pregnant) to tasks          that were  detrimental to her physical and  emotional health, (2)          requiring her to work under unsafe conditions, (3) condoning (or,          at least, neglecting to curb) her coworkers' disparaging comments          about her gravidity, and (4) constructively discharging her.  The          complaint  also  included  several claims  under  local  law, the          elements of  which were  subsumed, without  exception, under  the                                        ____________________               1Coutin's  spouse  and their  conjugal partnership  are also          plaintiffs  and appellants  in this  litigation.   Because  their          rights derive from Coutin's, we  opt for simplicity and treat the          appeal as if Coutin were the sole plaintiff and appellant.                                          2          broader federal claim.                    Y&R denied  Coutin's allegations and defended  the suit          with considerable vigor.  Along the way, the parties attempted to          reach  an  accord, but  they  came  no closer  than  a demand  of          $150,000 as against an offer of $15,000.  At trial, the appellant          (who  had secured  and  retained  other  employment)  offered  no          evidence of  lost income, and  that aspect of her  original claim          was  pretermitted.  The  case went to the  jury, which found that          Y&R had intentionally  discriminated against, and  constructively          discharged, the appellant, thus violating both federal and Puerto          Rico law.   The jury awarded the appellant and her spouse a total          of $44,000 in  compensatory damages, plus an additional $1,538 in          severance  pay under  Law  80, P.R.  Laws Ann.  tit.  29,    185a          (1985).   The jury rejected  the appellant's prayer  for punitive          damages.                    Y&R, which had  moved unsuccessfully for judgment  as a          matter of law on several occasions during the trial, renewed that          motion and asked alternatively for a new trial.  See Fed. R. Civ.                                                           ___          P. 50,  59.   The district court  refused relief.   In  turn, the          appellant  petitioned under  42 U.S.C.     1988 for  an award  of          $52,793.75  in  counsel fees  and  related  expenses.    The  fee          application contained  a sworn statement delineating her lawyer's          two   decades  of  experience  in  personal  injury,  labor,  and          discrimination  cases,  as  well  as  extensive,  contemporaneous          billing  records  that  detailed  the  lawyer's  work  over  four          calendar years.  At the bottom line, the reckoning reflected out-                                          3          of-court time (250.25 hours) billed at $175 per hour and in-court          time (45 hours) billed at $200 per hour.                    Despite this meticulous proffer, the judge eschewed any          discussion  of  either  the  hours  spent  or the  billing  rates          assigned and instead awarded the appellant a mere $5,000 in fees.          The  judge  purported  to  base  his  decision  entirely  on  the          "plaintiffs' limited  success on  their  claims, the  plaintiffs'          willingness  to go  to  trial  despite  the  defendant's  earnest          efforts to settle the case for a reasonable sum, and the equities          involved."2  This appeal ensued.          II.  STANDARD OF REVIEW          II.  STANDARD OF REVIEW                    We   review   fee   awards   deferentially,   according          substantial  respect to  the  trial court's  informed discretion.          See Brewster  v. Dukakis, 3  F.3d 488, 492  (1st Cir. 1993).   We          ___ ________     _______          will disturb such  an award only for  mistake of law or  abuse of          discretion.   See United States v. Metropolitan Dist. Comm'n, 847                        ___ _____________    _________________________          F.2d  12, 14  (1st  Cir. 1988).    In this  regard,  an abuse  of          discretion occurs "when  a material factor deserving  significant          weight is  ignored, when  an improper factor  is relied  upon, or          when all  proper and  no improper factors  are assessed,  but the                                        ____________________               2While the court did not elaborate upon the phrase "equities          involved," it is apparently a euphemism for the judge's view that          the appellant  had been fortunate to secure a verdict, and that a          large  fee  award  therefore  "would  constitute  an  intolerable          windfall."   We proceed on the  assumption that this is  what the          judge meant.    In all  events,  if the  judge was  referring  to          "equities" in a broader sense, those equities, to the extent that          they  bear on attorney  compensation, are encompassed  within the          standard   fee-adjustment  factors.     See  infra  note   3  and                                                  ___  _____          accompanying text.                                          4          court makes a serious mistake in weighing them."  Foster v. Mydas                                                            ______    _____          Assocs., Inc.,  943  F.2d  139,  143 (1st  Cir.  1991)  (internal          _____________          quotation marks and citation omitted).                    Although  our  analytical  posture  is  respectful,  we          nonetheless must engage the district court's decision critically.          To facilitate this perlustration,  we require the lower  court to          explain its  actions.  See id. at 141.   The explanation need not                                 ___ ___          be  painstaking,   and,  sometimes,   it  may   even  appear   by          implication, but at a bare minimum, the order awarding fees, read          against the  backdrop of the record  as a whole, must  expose the          district  court's thought process and show  the method and manner          underlying its  decisional calculus.   See  Blum v. Stenson,  465                                                 ___  ____    _______          U.S. 886,  898 (1984);  Hensley v. Eckerhart,  461 U.S.  424, 437                                  _______    _________          (1983).                    This  principle is  especially important  when  the fee          award  departs  substantially  from the  contours  shaped  by the          application.  "As a general rule, a fee-awarding court that makes          a   substantial   reduction   in   either  documented   time   or          authenticated  rates should  offer reasonably  explicit findings,          for  the court, in such circumstances, `has a burden to spell out          the  whys and  wherefores.'"   Brewster, 3  F.3d at  493 (quoting                                         ________          Metropolitan Dist. Comm'n, 847 F.2d  at 18)).  An appellate court          _________________________          deprived  of meaningful insight  into the trial  court's thinking          frequently  will be  unable to  conduct an  adequate review  of a          significantly adjusted fee  award, and thus will be  compelled to          remand  for  further findings.    See,  e.g.,  Riley v.  City  of                                            ___   ____   _____     ________                                          5          Jackson, 99  F.3d 757, 760  (5th Cir. 1996); Freeman  v. Franzen,          _______                                      _______     _______          695 F.2d 485, 494 (7th Cir. 1982).          III.  METHODOLOGY          III.  METHODOLOGY                     The lodestar method  is the strongly preferred  method          by which  district courts  should determine  what  fees to  award          prevailing  parties  in actions  that  fall within  the  ambit of          section 1988.  See Lipsett v. Blanco, 975 F.2d 934, 937 (1st Cir.                         ___ _______    ______          1992).  This approach contemplates judicial ascertainment of "the          number  of hours reasonably expended on the litigation multiplied          by  a   reasonable  hourly  rate"   as  the  starting   point  in          constructing a fee award.  Hensley,  461 U.S. at 433.  While  the                                     _______          lodestar method  is a  tool,  not a  straitjacket    as  we  have          acknowledged,  some deviation from an orthodox application of the          method   is  permissible   in  highly  unusual   situations,  see                                                                        ___          Metropolitan Dist. Comm'n,  847 F.2d  at 15-16    a  fee-awarding          _________________________          court shuns this tried-and-true approach at its peril.  See Segal                                                                  ___ _____          v. Gilbert Color Sys., Inc., 746 F.2d 78, 87 (1st Cir. 1984).  As             ________________________          we have said, the lodestar method is a tool, but it is not merely          a tool.   The method is also a device which enables courts to pay          homage to  the fundamental reason  that Congress passed  the Fees          Act:    its  resolve  that  certain  types  of  wrongs,  such  as          discrimination on account of sex, should not be countenanced, and          that  private suits  aimed  at redeeming  such  abuses should  be          encouraged.  See City of Riverside  v. Rivera, 477 U.S. 561, 574-                       ___ _________________     ______          75 (1986) (plurality opinion).                    To  say  that  a  trial court  mulling  a  fee  request                                          6          ordinarily must fashion a lodestar  is not to say that  the court          is  in thrall  to  an attorney's  time records.    The court  can          segregate time spent  on certain unsuccessful claims,  see, e.g.,                                                                 ___  ____          Hensley, 461  U.S. at  435, eliminate  excessive or  unproductive          _______          hours,  see, e.g.,  Lipsett, 975  F.2d  at 937,  and assign  more                  ___  ____   _______          realistic rates  to time  spent, see, e.g.,  Brewster, 3  F.3d at                                           ___  ____   ________          492.   In these and other ways,  the trial court, though adhering          to the time-and-rate-based method of fee calculation, may fashion          a lodestar which differs substantially from the fee requested  by          the  prevailing party.   Moreover,  the trial  court retains  the          authority  to adjust the lodestar after  initially computing it            but it  must do so in  accordance with accepted  principles.  See                                                                        ___          Hensley,  461 U.S. at  429-31 (citing the  legislative history of          _______          the Fees Act and observing that it is appropriate to  adjust fees          in accordance  with the  twelve factors set  forth in  Johnson v.                                                                 _______          Georgia Highway  Express, Inc.,  488 F.2d 714,  717-19 (5th  Cir.          ______________________________          1974)).3          IV.  ANALYSIS          IV.  ANALYSIS                    In  this instance,  Coutin submitted  the documentation                                        ____________________               3This  circuit has embraced  the Johnson factors  for use in                                                _______          sculpting fee  awards. See, e.g., Segal,  746 F.2d at 86.   These                                 ___  ____  _____          factors are:   (1) the time and  labor required; (2) the  novelty          and difficulty  of  the questions;  (3)  the skill  requisite  to          perform the legal services properly; (4) the preclusion of  other          employment by the attorney(s) due  to acceptance of the case; (5)          the  customary  fee;  (6)  the   nature  of  the  fee  (fixed  or          contingent); (7) the  time limitations imposed  by the client  or          the  circumstances; (8)  the  amount  involved  and  the  results          obtained;  (9) the  experience, reputation,  and  ability of  the          attorney(s);  (10) the  "undesirability" of  the  case; (11)  the          nature  and  length  of the  professional  relationship  with the          client; and (12) the size of awards in similar cases.                                          7          needed to  permit the district  court to follow  the conventional          approach,  but the court scarcely mentioned  that proffer and, in          all events,  did not  engage in  any lodestar analysis  whatever.          While  such  a   departure  from  preferred  practice   will  not          necessarily  be fatal, spurning  all consideration of  a lodestar          places a substantial  burden upon the  district court to  account          for its  actions.  See Berg v. Gackenbach,  966 F.2d 731, 732 (2d                             ___ ____    __________          Cir. 1992); Metropolitan Dist. Comm'n, 847 F.2d at 12, 15.                      _________________________                    Here, the district  court did not  cite any reason  for          abjuring  the lodestar  method.   Still,  the court  did make  an          effort  to explain its decisionmaking process, indicating that it          had  premised its  decision on  three factors:    the appellant's          limited  success, the  parties' abortive  efforts  to settle  the          case,  and  the equities  of  the  situation.   But  the  court's          reliance on the first of  these factors is at best insufficiently          explained, and its  reliance on the other two  factors is plainly          wrong.   Moreover, none  of these  factors justifies  the court's          failure to compute (and then adjust, if necessary) a lodestar.                                 A.  Limited Success.                                 A.  Limited Success.                                     _______________                    The district  court's  conclusion  that  the  appellant          enjoyed  only "limited success" (and,  thus, deserved less in the          way of counsel  fees) is too much of  a stretch.  To  be sure, as          the  court pointed  out, there  was  a chasmal  gulf between  the          damages requested in the complaint and the damages awarded.4  The                                        ____________________               4In  making this  comparison, the  court  emphasized the  ad          damnum.   The use of  the ad damnum  for this purpose  is suspect          because the ad damnum is an inherently artificial construct.  See                                                                        ___                                          8          court had a right to keep this discrepancy in mind, but it cannot          amount to more  than one element in the  constellation of factors          that  the court  considers when  determining the  quality  of the          results  obtained.     Because  this   phenomenon  is   sometimes          misunderstood, we take some pains to explain it.                    As Judge  Casellas correctly noted,  the Supreme  Court          has  identified results obtained as a preeminent consideration in          the fee-adjustment process.   See Hensley, 461 U.S.  at 432, 440.                                        ___ _______          But  the term "results obtained"  has a variety  of meanings.  It          can refer  to a  plaintiff's success  claim by  claim, or  to the          relief actually  achieved, or to  the societal importance  of the          right which has been vindicated,  or to all of these  measures in          combination.  We think that the  last meaning is the best choice,          and  that,  as  a  consequence,  all  three  types  of  "results"          potentially bear upon  the amount of an  ensuing fee award.   See                                                                        ___          generally Norman v.  Housing Auth. of Montgomery, 836  F.2d 1292,          _________ ______     ___________________________          1302 (11th Cir. 1988).                    Although all three measures of success must be factored          into the fee-reduction  calculus, they do not  lend themselves to          identical treatment.   On the  one hand, to  the extent that  fee          adjustments are  intended to  reflect the  success or failure  of          severable  claims, they are relatively easy to calculate because,          although some overlap  may muddy the waters, a  court usually can                                        ____________________          Aggarwal v. Ponce Sch. of Med., 745 F.2d 723, 729 (1st Cir. 1984)          ________    __________________          (observing that  "[m]odern litigation  practices being what  they          are, the  monetary demand which  caps a plaintiff's  complaint is          likely to be sanguine at best").                                          9          determine the  extent to which  a plaintiff has prevailed  on her          claims merely  by perusing the  docket (e.g., the  complaint, the          verdict  form, etc.),  and  can  then filter  out  time spent  on          unsuccessful claims.  See, e.g., Lipsett, 975 F.2d at 940-41.  On                                ___  ____  _______          the other hand,  a fee reduction in  response to a scanty  damage          award  or  a  shortfall  in  other relief  entails  a  subjective          evaluation  of damages  awarded and nonmonetary  relief obtained,          and is substantially  more difficult to quantify.5   Seen in this          light, the  computational principles  applicable to  claims-based          fee reductions are relatively simple and straightforward, whereas          the  computational  principles  applicable  to  relief-based  fee          reductions are highly  ramified and, in some respects, operate at          cross  purposes.    To visualize  how  these  sometimes competing          principles may  affect a district  court's effort to  determine a          "reasonable"  fee,  it  may be  helpful  to  catalog the  several          possible configurations in which the issue may arise.                    1.   If a plaintiff  prevails on only some  of multiple                    1.          claims,  then  a  fee reduction  may  be  in  order.    To  guide          decisionmaking in this situation, the Justices have suggested two          relevant questions:  "First, did the plaintiff fail to prevail on          claims that were  unrelated to the claims on  which he succeeded?          Second, did the  plaintiff achieve a level of  success that makes          the hours reasonably expended  a satisfactory basis for making  a          fee award?"  Hensley, 461 U.S. at 434.                       _______                                        ____________________               5This  is equally true of  the vindication of rights (which,          to the  extent it  may be relevant  here, plainly cuts  against a          reduction in fees).                                          10                    When different claims for relief are not interconnected            that  is, when  the claims  rest on  different facts  and legal          theories    they  are  by  definition  severable  and  unrelated.          Attorneys' fees normally should not  be awarded for time spent in          litigating  (or preparing  to  litigate) unsuccessful,  severable          claims.  See id. at 435; Lipsett, 975 F.2d at 940.                   ___ ___         _______                    2.   If a plaintiff prevails on an insubstantial subset                    2.          of her interrelated  claims and obtains only  limited relief, the          trial  court  has  discretion  to  shrink  fees  to  reflect that          inferior  result.   See  Hensley,  461 U.S.  at  436; Andrade  v.                              ___  _______                      _______          Jamestown Hous.  Auth.,  82  F.3d  1179, 1191  (1st  Cir.  1996).          ______________________          Withal, a plaintiff who has limited success from a claim-by-claim          standpoint, but who nevertheless obtains substantial compensation          or other important  relief, usually will fare much  better in the          fee  wars, even  though some  of her  claims failed.   See, e.g.,                                                                 ___  ____          Hensley, 461  U.S. at 440  ("Where a lawsuit consists  of related          _______          claims, a  plaintiff who  has won  substantial relief  should not          have his attorney's fee reduced simply because the district court          did not adopt each contention raised.").                    3.   If  a prevailing  party is  successful on  all (or                    3.          substantially all) of her claims, and receives complete (or near-          complete) relief,  it goes  without saying  that reasonable  fees          should be  paid for time productively spent, without any discount          for limited success.                    4.     If  a  prevailing  party  succeeds  on  all  (or                    4.          substantially all)  of her  claims, but  receives no  significant                                          11          relief (e.g.,  the jury awards  only nominal damages),  the trial          judge  sometimes may deny  fees altogether because  this scenario          often  "highlights  the  plaintiff's  failure  to  prove  actual,          compensable injury."   Farrar v. Hobby, 506 U.S.  103, 115 (1992)                                 ______    _____          (denying fees in a case in which the plaintiff sought $17,000,000          in damages and received $1); see also id. at 114 (affirming  that                                       ___ ____ ___          "the `technical' nature  of a nominal damages award  or any other          judgment . . . does bear on the propriety of fees awarded under            1988").  Farrar,  then, signifies that fees need  not be bestowed                   ______          if the  plaintiff's apparent victory  is "purely technical  or de                                                                         __          minimis."  Id. at 117 (O'Connor, J., concurring).6          _______    ___                    5.  Sometimes,  the plaintiff will  prevail on all  her                    5.          claims,  but  will  receive  limited  (though  not insubstantial)          redress.   In such circumstances,  it is appropriate for  a trial          court to consider the skimpiness of the relief when adjusting the          lodestar figure.   See  Rivera, 477 U.S.  at 574.   But  though a                             ___  ______          meager damage  award may be  taken into consideration,  the Court          has squarely disclaimed "the proposition that fee awards under             1988 should necessarily be proportionate to the amount of damages          a  civil  rights  plaintiff  actually  recovers."  Id. (approving                                                             ___          $245,456.25 in fees  in a section 1983 action that  resulted in a                                        ____________________               6Be that as it may,  obtaining only nominal damages does not          negate  the possibility  of a  fee award.    For example,  if the          plaintiff  receives another form  of meaningful relief,  then the          "results  obtained"  may  be   substantial,  notwithstanding  the          plaintiff's   failure  to  collect  compensatory  damages.    See                                                                        ___          O'Connor v. Huard, 117 F.3d  12, 17-18 (1st Cir. 1997) (affirming          ________    _____          a substantial  attorneys' fee award  in a section 1983  action in          which  the  plaintiff  received  nominal  damages and  injunctive                                                            ___          relief).                                          12          judgment  for  $33,350);  see  also   id.  at  585  (Powell,  J.,                                    ___  ____   ___          concurring) (noting that  "[n]either the decisions of  this Court          nor the  legislative history of   1988"  lend credence to a "rule          of  proportionality between  the  fee  awarded  and  the  damages          recovered in a civil rights case"); Foley  v. City of Lowell, 948                                              _____     ______________          F.2d 10, 19 (1st Cir. 1991) (holding that although a trial  court          is "entitled to take into account the relative size of the damage          award  and the  fee award,"  the  former "does  not constitute  a          dispositive criterion, or even a ceiling" on the latter).                    It is readily apparent that some tension exists between          these principles:   while a judge may not  automatically reduce a          fee award in proportion to  a judgment that is significantly less          than the plaintiff sought, the judge can take that small judgment          into   reasonable  account  in  massaging  the  lodestar.    This          dissonance makes it  all the more crucial that a nisi prius court          provide a  clear explanation  when limited  relief furnishes  the          ostensible justification for a departure from the lodestar.                    Conscious of these differing configurations, we turn to          the case  at hand.  The focus of our inquiry is the lower court's          determination  that the  appellant's  success was  limited  (and,          thus, justified a fee reduction).                    We  start by  scrutinizing claims-based  success.   Y&R          asserts that Coutin's victory was less than complete both because          the  jury  declined to  grant  punitive damages  and  because the          appellant did not pursue her original prayer for lost income.  We          believe  that this riposte  blurs the distinction  between claims                                          13          and  damages.   In  the  fee-shifting context,  a  "claim" is  an          allegation of  a legal injury  comprised of various  elements and          equivalent to  a  cause  of action,  whereas  "damages"  are  the          compensation  awarded to the  plaintiff who has  suffered a legal          wrong and who therefore has  a valid claim against the defendant.          In this case, punitive damages and loss of income (no matter  how          they are denominated in the complaint) are not failed claims, but          are  categories  of relief  that  the  jury and  the  appellant's          subsequent employment history, respectively, have denied her.                    We  need not linger.  From a claim-by-claim standpoint,          the  appellant prevailed up and down  the line.  She triumphed on          every  substantive claim asserted  under both federal  and Puerto          Rico law.   In so doing, she  achieved a 100% success  rate   and          complete  success is hardly  "limited."  Consequently,  a claims-          based, results-obtained fee reduction is wholly inappropriate.                    From the  standpoint of relief obtained,  the situation          is more  ambiguous.   After all, it  remains within  the district          court's discretion to  reduce a fee award in  response to limited          relief even  in the  presence of  complete claims-based  success.          See, e.g.,  Cartwright v. Stamper,  7 F.3d 106, 109-10  (7th Cir.          ___  ____   __________    _______          1993)  (declining to award fees  where plaintiff succeeded on all          claims, but  received  only nominal  damages  for each).    Here,          however, the damage award is substantial in absolute terms   over          $45,000   and equals  roughly three times the  appellant's annual          salary.  On its face, such relief does not seem "limited"  in any          relevant sense.                                          14                    Moreover, to the extent   if at all   that the ratio of          the damages requested to the  judgment received may be taken into          account in  fixing an appropriate  award, see Foley, 948  F.2d at                                                    ___ _____          19-20 ("Often,  when the  amount sought is  large but  the actual          recovery is  small, fees  may be  reduced  somewhat."); see  also                                                                  ___  ____          Loggins  v.  Delo,  999  F.2d  364, 369  (8th  Cir.  1993),  this          _______      ____          proportion may be  used only  as one facet  of the trial  court's          determination of the quality of  the results obtained.  The court          may not employ the derived ratio as an independent  justification          for a fee  reduction.  See Rivera,  477 U.S. at 574.   Rather, in                                 ___ ______          the absence of special circumstances, the court must evaluate the          data  submitted by the  fee-seeker, compute a  lodestar, consider          the totality of the adjustment  factors approved by Congress  and          the  Court,  see  supra  note  3,  and  make  specific,  reasoned                       ___  _____          adjustments if it is to arrive at a reduced fee award.                    In  the instant  case, the  court  did not  analyze the          appellant's time-and-rate data; it  ignored the appellant's broad          claims-based success; and  it failed to explain why  the sum upon          which it settled   $5,000   was itself  reasonable in relation to          counsel's efforts, even given a perceived shortfall in the relief          received.  Thus,  the more than 90% fee reduction  that the court          imposed cannot be justified on the basis of limited success.7                                        ____________________               7The district court's  reliance on Andrade (a  case in which                                                  _______          the trial judge ordered, and  this court approved, a reduction in          fees  from  $26,487.50  to  $2,500)  is  misplaced.   There,  the          plaintiffs  obtained  limited  claims-based success  and  limited                                                               ___          relief.   See Andrade,  82 F.3d  at  1191.   In contrast,  Coutin                    ___ _______          obtained substantial claims-based success and rather  substantial          relief.  Hence, Andrade and this case are not fair congeners.                          _______                                          15                              B.  Settlement Prospects.                              B.  Settlement Prospects.                                  ____________________                    In  other   instances,  inquiry  into  the   course  of          settlement negotiations may  yield information that is  useful in          determining fees.   See Marek v. Chesny, 473 U.S. 1, 11-12 (1985)                              ___ _____    ______          (applying Fed. R. Civ. P.  68 in a civil rights context).  In the          case at bar,  however, the defendant did not  invoke Rule 68 and,          in any event, the judgment  that the plaintiff obtained more than          trebled  the highest  settlement offer  available to  her.   This          success  validates  the  appellant's rejection  of  the  tendered          settlement and immunizes her  from detrimental consequences based          upon that  rejection. See Corder  v. Gates, 947 F.2d  374, 380-81                                ___ ______     _____          (9th Cir. 1991).                    Policy   considerations   militate   strongly   against          relaxing this rule.  Permitting a district court to reduce  a fee          award for failure  to settle when  the eventual judgment  exceeds          the best  settlement offer  previously made by  the losing  party          would put too large a club in the district court's hands.  In the          bargain, endorsing that  praxis would create inordinate  pressure          on plaintiffs to accept low settlement offers.  This result would          inhibit the  bringing of civil  rights actions, and, in  the end,          frustrate   Congress's  manifest  intention  that  the  Fees  Act          facilitate  the prosecution of private actions aimed at deterring          civil  rights abuses.    See  Rivera, 477  U.S.  at 574-75.    We                                   ___  ______          therefore hold that it is a mistake of law to reduce an award  of          attorneys'  fees  in  a  civil  rights  case  in  response  to  a          plaintiff's  rejection of a defendant's settlement offer when the                                          16          subsequent judgment exceeds that offer.8                                    C.  Windfall.                                    C.  Windfall.                                        ________                    The  district  court's  opinion  suggests  that  a  fee          reduction is appropriate because the  appellant had a shaky  case          and did not deserve to  prevail on the merits.  See supra note 2.                                                          ___ _____          Wholly apart  from the accuracy  vel non of the  district court's                                           ___ ___          assessment, this  criterion is not  a proper element of  the fee-          award calculus.                    Congress  intended  the  Fees Act  to  effect  attorney          compensation in  virtually all  cases involving  successful civil          rights claims.9    See  generally  S. Rep.  No.  94-1011  (1976),                             ___  _________          reprinted in 1976 U.S.C.C.A.N. 5908; see also Williams v. Hanover          _________ __                         ___ ____ ________    _______          Hous. Auth., 113 F.3d 1294, 1300 (1st Cir. 1997).  After a jury's          ___________          verdict has been rendered  and has withstood whatever barrage  of          post-trial motions may  ensue, the time  for debate has  expired.          It is an  abuse of discretion for  the trial court thereafter  to          vent  its skepticism  about the  claimant's right  to recover  by          reducing the fee award to which the prevailing party is entitled.          See Stefan  v. Laurenitis, 889  F.2d 363, 370-71 (1st  Cir. 1989)          ___ ______     __________                                        ____________________               8This  case does not present the somewhat different question          of whether a  fee award in a civil rights action might be subject          to   reduction,  apart  from  Rule  68,  because  the  prevailing          plaintiff  received  a  damage  award  which  was  less  than the          defendant had offered in settlement.   We leave that question for          another day.               9Despite this  policy  interest,  we  have  determined  that          counsel  fees may be withheld altogether if special circumstances          exist.   See Domegan v. Ponte, 972 F.2d 401, 419 (1st Cir. 1992);                   ___ _______    _____          Lewis v. Kendrick,  944 F.2d 949, 957-58  (1st Cir. 1991).   Such          _____    ________          circumstances are rare.  They are not present here.                                          17          (refusing to  allow district courts  to balance equities  of this          sort  when considering  whether to  award  attorneys' fees  under          section 1988); see  also DeJesus v. Banco Popular,  918 F.2d 232,                         ___  ____ _______    _____________          235 (1st Cir. 1990).  In other words,  the time for a trial judge          to express his doubts about the viability  of a claim occurs when          the judge rules upon the full panoply of motions for judgment  as          a  matter of law and/or for a new  trial.  Once a case has scaled          those barriers    and  this case has    trimming  attorneys' fees          cannot be employed  as a palliative  to assuage lingering  doubts          about the legal viability of the claim.  See DeJesus, 918 F.2d at                                                   ___ _______          235.   Indeed, if a  plaintiff has  a thin  case but  nonetheless          manages, as here, to secure a verdict for three times the largest          settlement  offer, such  a  template suggests  skillful advocacy,          perhaps worthy of an award of full fees.                                    D.  Local Law.                                    D.  Local Law.                                        _________                    Wholly apart  from the district court's  rationale, Y&R          has  a  fallback   position.    It  posits   that,  whatever  the          infirmities of the $5,000 fee  award under federal law, the award          comports with  Puerto Rico  law and should  be sustained  on that          basis.  This  thesis, which proposes that Puerto  Rico law should          govern in respect to fees  because the appellant prevailed on her          non-federal claims and  recovered double damages by  operation of          Puerto Rico law, fails for two reasons.                    First, under section 1988 "the plaintiff is entitled to          fees for  hours worked  not only on  the successful  civil rights          claims,  but also  on other  claims involving  a `common  core of                                          18          facts' or `related legal theories,'" and, therefore, a "plaintiff          should receive significant fees when he has won a partial victory                                                            _______          on a civil  rights claim while receiving substantially the relief          he  there sought,  though the  jury awards  it on a  factually or          legally related pendent state claim."   Aubin v. Fudala, 782 F.2d                                                  _____    ______          287, 291  (1st Cir. 1986)  (quoting Hensley, 461 U.S.  at 435).10                                              _______          Here, where the elements of  the various claims under Puerto Rico          law  are  subsumed  by  the  Title  VII  claim,  the  claims  are          unquestionably  interrelated.  Hence, the fact that the appellant          also recovered under Puerto Rico  law is irrelevant vis- -vis her          section 1988 recovery.                    Second, as a  general matter, a plaintiff  who prevails          on congruent  federal  and state  claims and  qualifies for  fee-          shifting  under  two  or more  statutes  may  recover  fees under          whichever  fee-shifting regime  she  chooses.    See  Freeman  v.                                                           ___  _______          Package  Mach.  Co., 865  F.2d 1331,  1347 (1st  Cir. 1988).   To          ___________________          constrain  the plaintiff's  choice would  withhold  from her  the          deserved fruits  of her  victory and  would discourage  potential          claimants from redeeming their civil rights.          V.  CONCLUSION          V.  CONCLUSION                    We  need go  no further.   The  court below  offered no          plausible reason for eschewing the  lodestar method, and no  such                                        ____________________               10In Aubin, the plaintiff  prevailed on interrelated federal                    _____          and state claims,  recovering $501 on the former  and $300,000 on          the  latter.  782  F.2d at 288.   The district  court reduced the          requested attorneys' fees on a  theory much like that advanced by          Y&R.   See id.  at 290.  We  overturned that ruling.   See id. at                 ___ ___                                         ___ ___          292.                                          19          reason springs spontaneously from the record.  It was, therefore,          error to  forgo the lodestar.   In addition, the court  relied on          impermissible  criteria in  making  its  non-lodestar fee  award.          Consequently,  we vacate the  order appealed from  and remand for          further  proceedings  consistent  with this  opinion.    Costs on          appeal shall be taxed in favor of the appellant.  Upon the timely          filing  of a  supplemental  application  in  suitable  form,  the          district  court  shall  include  in  its  new  fee  award  a  sum          sufficient  to compensate  the appellant's  counsel for  services          rendered  in connection with  the successful prosecution  of this          appeal.                    It is so ordered.                    It is so ordered.                    ________________                                          20